WR-83,458-01
                                                                           COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                         Transmitted 9/27/2016 11:06:44 AM
                                                                           Accepted 9/27/2016 11:08:57 AM
September 27, 2016                                                                          ABEL ACOSTA
                                    No. WR-83,458-01                                                CLERK

                                          In the
                                Court of Criminal Appeals
                                  For the State of Texas
                                        At Austin

                                     ♦

                                       No.1431657-A
                                 In the 184th District Court
                                  Of Harris County, Texas

                                   ♦


                           EX PARTE DARREN D. LEWIS

                                     ♦

                     STATE’S MOTION FOR EXTENSION OF TIME
                         IN WHICH TO FILE STATE’S BRIEF

                                   ♦

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

  extension of time in which to file its appellate brief and in its motion, would show the

  Court the following:

         1.    This Court ordered briefing in the instant case on June 29, 2016, and
               provided the parties ninety (90) days to file their respective briefs
               from the date of the order.

         2.    The applicant requested an extension of time to file his brief and the
               Court granted his request. The applicant’s brief is now due on
               October 12, 2016.
3.    The State’s brief due without any granting of an extension is
      September 27, 2016.

4.    The State is requesting an extension to file its brief on October 12,
      2016, which is the same due date as to the applicant’s brief.

5.    The State is requesting the extension not for mere delay but out of
      necessity. The Assistant District Attorney has been preparing for
      two evidentiary hearings that were set on September 29th and 30th
      respectively as well as preparing for oral argument before the Court
      on October 5th. Further, the State is continuing in research of the
      unique issues presented in this case.

6.    The State has not previously requested any extensions. Furthermore,
      the assistant district attorney does not foresee any reason why he
      would need any additional extensions beyond this request.


WHEREFORE, the State prays that this Court will grant the requested extension.

                                        Respectfully submitted,




                                        ANDREW J. SMITH
                                        Assistant District Attorney
                                        Harris County, Texas
                                        1201 Franklin, Suite 600
                                        Houston, Texas 77002-1923
                                        (713) 274-5990
                                        TBC No. 24048100
                                        Smith_andrew@dao.hctx.net
                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

following address:

      Mr. Bob Wicoff,
      Assistant Public Defender
      1201 Franklin, 13th Floor
      Houston, TX 77002



                                                Andrew J. Smith
                                                Assistant District Attorney
                                                Harris County, Texas
                                                1201 Franklin, Suite 600
                                                Houston, Texas 77002-1923
                                                (713) 274-5990
                                                TBC No. 24048100

Date: September 27, 2016